DETAILED ACTION

The obviousness rejection of claim 5 over Shimono et al. and double patenting rejections rejection of claim 5 over U.S. Patent No. 9,266,986 are withdrawn in view of the amendment filed 27 April 2021 canceling claim 5.

The examiner’s statement of reasons for allowance was set forth in paragraph 5 of the Office action mailed 19 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787